Citation Nr: 0931266	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected vertigo secondary to otitis media 
status post right mastoidectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from November 2004  RO rating 
decision.  

In June 2007 the Board remanded the issue on appeal to the RO 
via the Appeals Management Center (AMC) for further 
development. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The December 2008 VA examiner stated that the Veteran 
possibly could not work because of his service-connected 
disabilities; therefore, the Board refers the issue of 
entitlement total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
to the RO for further development.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected vertigo secondary to otitis media 
status post right mastoidectomy is shown to be productive of 
a disability picture more closely approximates that of 
dizziness and occasional staggering.  



CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for the 
service-connected vertigo secondary to otitis media status 
post right mastoidectomy are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.87 including Diagnostic Code 6204 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the Veteran and he is being granted the 
maximum scheduler rating available, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The November 2004 RO rating decision granted the Veteran 
service connection and an initial 10 percent disability 
rating for his vertigo secondary to otitis media status post 
right mastoidectomy.  

The Veteran was granted the 10 percent disability rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6204, which provides 
rating for peripheral vestibular disorders.  Peripheral 
vestibular disorders manifesting occasional dizziness are 
rated 10 percent disabling.  Peripheral vestibular disorders 
manifesting dizziness and occasional staggering are rated 30 
percent disabling.  

A Note to Diagnostic Code 6204 provides that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  

At the Veteran's April 2004 VA examination he reported 
vertigo when he turned his head quickly.  It occurred daily 
and lasted for a few seconds. 

A November 2007 private treatment noted stated that the 
Veteran reported a sensation similar to what a child would 
feel after spinning around.  He reported frequent, almost 
daily episodes.  They were more frequent when he changed 
position, turned a corner, bent down, or stood up.  It lasted 
for a few seconds and sometimes came in quick succession.  
The private physician was concerned since the Veteran worked 
on top of trucks.  It was noted that there was no 
neurological involvement.  

At the Veteran's December 2008 VA examination he reported an 
off balanced sensation that was daily, occurred several times 
a day, and lasted a few seconds each time.  It was typically 
associated with movements of standing up, bending down, and 
turning around; however, it did not occur when the Veteran 
was at rest or asleep.  He had no history of falls because he 
anticipated the off balance feeling. 

The Veteran had a second VA examination in December 2008 and 
he reported that he had a dizzy feeling to the point of loss 
of balance.  It was noted that his job required climbing and 
working with heavy machinery and he was recently told to stop 
working due to a severe dizzy feeling.  

After a careful review of the Veteran's claims file, 
including his VA examinations and his private examination, 
the Board finds that his service-connected vertigo secondary 
to otitis media status post right mastoidectomy more closely 
approximates the criteria for a 30 percent disability rating.   

The criteria for 30 percent disabling requires dizziness and 
occasional staggering and both the December 2008 VA examiner 
and the November 2007 private physician both stated that he 
had an off balance sensation.  The Board notes that this is 
the maximum scheduler rating available.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

The file does not show, and the Veteran has not alleged, that 
the criteria for extraschedular rating apply to the service-
connected vertigo secondary to otitis media status post right 
mastoidectomy.  The Board notes that the December 2008 VA 
examiner stated that the Veteran could not work because of 
problems with dizziness; however, there is no medical 
evidence that it was specifically related to his vertigo 
secondary to otitis media status post right mastoidectomy and 
the Board finds that the herein grant of 30 percent takes his 
work situation into account. 

Therefore, after a careful review of the Veteran's claims 
file the Board finds that the Veteran's service-connected 
vertigo secondary to otitis media status post right 
mastoidectomy warrants an initial rating of 30 percent, but 
not higher.



ORDER

An initial rating of 30 percent for the service-connected 
vertigo secondary to otitis media status post right 
mastoidectomy is granted, subject to the regulations 
controlling the award of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


